Order entered August 5, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00850-CV

                     IN THE INTEREST OF P.S., ET AL., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 14-00081-X

                                           ORDER
       In an order dated July 14, 2014, we ordered Pamela Sumler, Official Court Reporter for
the 305th Judicial District Court of Dallas County, Texas, to file, by July 24, 2014, either the
reporter’s record or written verification that appellant has not requested the record. On July 21,
2014, the Court received written verification from Pamela Sumler that appellant has not
requested the reporter’s record.
       In a letter dated July 21, 2014, the Court instructed appellant to provide documentation,
by July 31, 2014, showing that she has requested preparation of the reporter’s record. The Court
cautioned appellant that if she failed to provide the required documentation within the time
specified, it may order the appeal submitted without a reporter’s record. As of today’s date, the
Court has not received a response from appellant. Accordingly, we ORDER that the appeal be
submitted without a reporter’s record. See TEX. R. APP. P. 37.3(c).
       Appellant’s brief is due AUGUST 25, 2014.
                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE